Citation Nr: 0127291	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000, rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston Salem, North Carolina RO, which denied 
service connection for PTSD.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a May 2000 statement, the veteran requested the RO to 
obtain records pertaining to his treatment in the 1980's at 
the Sepulveda Vet Center.  The claims folder does not contain 
records of treatment at that facility, nor is there any 
indication in the claims folder that such records were 
requested by the RO.  

In light of these circumstances, the Board must conclude that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who may possess 
additional records supportive of his 
claim for service connection for PTSD.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of any 
indicated records that have not already 
been obtained, to include records 
pertaining to the veteran's treatment in 
the 1980's at the Sepulveda Vet Center.  

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of 
such records.

3.  If evidence supportive of the 
presence of PTSD is received pursuant to 
the above development, the RO should 
consider whether the veteran should be 
afforded another VA psychiatric 
examination to determine if he currently 
has PTSD due to service stressor(s).

4.  Then, the RO should undertake any 
other development it determines to be 
required to comply with the notice and 
duty to assist provisions of the VCAA and 
the implementing regulations.

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.  By this remand the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




